Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 22, 2021 has been entered.

 
Response to Amendment

Applicant's amendments and accompanying remarks filed on November 21, have been entered and considered. Claims 1 – 4, 8 - 10, 13 – 15, 18 – 19 and 21 are pending in this application. Claims 8 – 10, 13 and 19 have been withdrawn from further consideration subject to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Fukudome in view of Itou and Asada as detailed in Office action dated August 20, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 14 – 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al. US 2011/0020628 A1 (Fukudome) in view of Itou et al. US 2013/0280513 A1 (Itou) and further in view of Higami et al. US 2009/0266372 A1 (Higami).  

Considering claims 1 – 4, Fukudome teaches polyamide 56 filaments having a single fiber fineness of 0.1 to 7 dtex, a strength of 70 to 120 cN/tex [Abstract], an elongation rate of 10 – 50 % [0069], wherein said polyamide 56 is bio-based [0106], and it is considered to be hydroscopic. Further, Fukudome teaches yarns comprising said filaments, wherein the overall fineness of the yarn is preferably 50 – 300 dtex [0092]. Furthermore, although Fukudome teaches at [0147] that the form of the holes of the spinneret can be selected in response to the sectional form of the single fibers constituting the filaments to be produced; it does not specifically recognize the claimed cross section shapes. However, Itou teaches a bio-based polyamide 56 hygroscopic fiber with improved comfort management [0003, 0017, 0024, 0035 – 0037 and 0039 – 0040]. Itou further teaches at [0042] that the shape or form of a cross section of a monofilament of the polyamide 56 fiber may be, besides a circular shape, various sectional shapes or forms such as a flat shape, a Y-shape and a T-shape, or a hollow form, a cross-in-square form and a double-cross form. The cross section is preferably a Y-shape, T-shape or double-cross form cross section, or some other cross section in order that when the fiber is made into a fabric, gaps can be generated between adjacent ones of the filaments so that the fabric can express water absorptivity by a capillary phenomenon. 
Moreover, Fukudome in view of Itou does not specifically recognize that in the cross section shape of the polyamide filaments comprises at least 3 coalescent centers and at least 7 equally dimensioned oblong lobes. However, Higami teaches polyamide filaments for artificial hair having the cross section depicted in FIG. 7 below

    PNG
    media_image1.png
    200
    430
    media_image1.png
    Greyscale
wherein said cross section shows at least 3 coalescent centers and at least 7 equally dimensioned oblong lobes.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select Higami’s +++ cross section as the shape for the filaments in Fukudome-Itou as it would be choosing from a finite number of identified, predictable solutions i.e. double or ++ cross section, and triple or +++ cross section, with a reasonable expectation of success.  
 
Considering claims 14 – 15, 18 and 21, Fukudome teaches that said multifilament yarns are woven into fabrics, and that it is preferred that the unit-area weight of the airbag fabric is 150 to 250 g/m.sup.2, since the fabric is excellent in mechanical properties, flexibility and light weight in good balance [0021 and 0094].  

Response to Arguments

Applicant's amendments and accompanying remarks filed on November 21, have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Fukudome in view of Itou and Asada as detailed in Office action dated August 20, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's amendments and accompanying remarks filed on November 22, 2021  have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Fukudome in view of Itou as detailed in Office action dated January 07, 2021. The invention as currently claimed is not found to be patentable for reasons herein above. 

Applicant’s arguments filed on November 22, 2021 have been fully considered but they are moot in view of the new grounds of rejection presented above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786